IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 17, 2009

                                     No. 09-40270                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



HARDY L. OWENS

                                                   Plaintiff–Appellant

v.

SECRETARY OF THE ARMY

                                                   Defendant–Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:08-CV-58


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Appellant Hardy L. Owens (“Owens”), formerly a temporary Army
employee, filed this lawsuit in 2007 alleging that the Army discriminated
against him in the hiring process to fill a permanent position in 2004. He claims
that the Army falsified official documents to give a white employee of a
government contractor an unfair advantage in the hiring process and retaliated




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 09-40270

against him for complaining about the cancellation of a previous job vacancy for
which he had applied.
        The district court dismissed Owens’s claims, without prejudice, for lack of
subject matter jurisdiction, finding that he had failed to exhaust the
administrative complaint procedures required by 42 U.S.C. § 2000e-16(c) and the
Equal     Employment     Opportunity     Commission’s    (“EEOC”)     implementing
regulations. See 29 C.F.R. Part 1614.
        Owens has filed this appeal pro se. He raises four issues: (1) that his
pursuit of administrative remedies was legally sufficient; (2) that the exhaustion
requirement should be waived due to the Army’s provision of false information
in an attempt to mislead him; (3) that the exhaustion requirement should be
waived because the EEOC failed to investigate a complaint Hardy filed in 2004;
and (4) that the district court had jurisdiction over his claim because the amount
in controversy exceeded $75,000.
        Owens’s brief before this court contains little more than a list these issues
and a haphazard recitation of a few facts underlying his claim and the case’s
procedural history. Accordingly, the Secretary of the Army argues that Owens
has failed to comply with Rule 28(a)(9)(A) of the Federal Rules of Appellate
Procedure, which requires that the argument in an appellant’s brief lay out
“appellant’s contentions and the reasons for them, with citations to the
authorities and parts of the record on which the appellant relies.”
        “[A]rguments must be briefed to be preserved.” Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993). “Although we liberally construe briefs of pro se litigants
and apply less stringent standards to parties proceeding pro se than to parties
represented by counsel, pro se parties must still brief the issues and reasonably
comply with the standards of Rule 28.” Grant v. Cuellar, 59 F.3d 523, 524 (5th
Cir. 1995) (footnote omitted). Thus, this court has considered a pro se appellant’s
brief despite technical noncompliance with procedural rules. See id. (listing

                                          2
                                 No. 09-40270

cases). It has also attempted to discern meaning from pro se briefs that are
“convoluted at best.” Yohey, 985 F.3d at 225.
      Here, however, the error is not technical or stylistic but fundamental:
Owens’s brief lacks any argument in support of the issues that it raises.
Consequently, his issues are forfeited.
      For want of prosecution, Owens’s appeal is DISMISSED.




                                          3